Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-19 are pending in the present application with claims 1, 10, and 17 being independent and claims 17-19 being withdrawn.

Election/Restrictions
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 28, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-9 are directed to a method (i.e., a process) and claims 10-16 are directed to a system (i.e., a machine).  Accordingly, claims 1-16 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 10 includes limitations that recite at least one abstract idea.  Specifically, independent claim 10 recites:

A system, comprising: 
a storage system; and 
a computing device storing instructions executable by a processor of the computing device to: 
automatically identify one or more exam parameters associated with a diagnostic exam that includes one or more medical images, the diagnostic exam and the one or more medical images stored in the storage system; 
automatically generate a workflow for analyzing the one or more medical images, the workflow including one or more of a diagnostic protocol, a toolset, a prior imaging wherein the workflow is generated based on the one or more exam parameters; and 
send the workflow to the storage system for storage with the one or more medical images as part of the diagnostic exam.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because identifying exam parameters associated with diagnostic exam images and then generating a workflow for analyzing the images based on the exam parameters are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  As an example, a user could practically in their mind identify exam parameters such as diagnostic goals, anatomical features in the images, patient information, etc., and then generate in their mind a workflow for analyzing the images.  For instance, based on the images being of the heart obtained via an echocardiogram to assess for cardiomyopathies, the user could “generate” (determine in their mind) a workflow to analyze the images including particular views to review, a particular order in which the images are to be assessed, particular graphical tools to be utilized, etc.  
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 6 and 14 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as these claims specify that the workflow is generated according to suggested workflow parameters output by workflow models.  For instance, a user could practically in their mind review the suggested workflow parameters to generate the workflow for analyzing the images.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system, comprising: 
a storage system (using computers as tools to perform the above-noted at least one abstract idea as noted below, see MPEP § 2106.05(f)); and 
a computing device storing instructions executable by a processor of the computing device (using computers as tools to perform the above-noted at least one abstract idea as noted below, see MPEP § 2106.05(f)) to: 
automatically (using computers as tools to perform the above-noted at least one abstract idea as noted below, see MPEP § 2106.05(f)) identify one or more exam parameters associated with a diagnostic exam that includes one or more medical images, the diagnostic exam and the one or more medical images stored in the storage system (using computers as tools to perform the above-noted at least one abstract idea as noted below, see MPEP § 2106.05(f)); 
automatically (using computers as tools to perform the above-noted at least one abstract idea as noted below, see MPEP § 2106.05(f)) generate a workflow for analyzing the one or more medical images, the workflow including one or more of a diagnostic protocol, a toolset, a prior imaging scan, a prior finding, and a reference image (mere field of use limitation as noted below, see MPEP § 2106.05(h)), wherein the workflow is generated based on the one or more exam parameters; and 
send the workflow to the storage system for storage with the one or more medical images as part of the diagnostic exam (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); conventional as it merely consists of transmitting data over a network, see MPEP § 2106.05(d)(II)).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computing device with processor, the storage device that stores the exam and the images, and the steps being performed “automatically,” the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation specifying how the workflow includes one or more of a diagnostic protocol, a toolset, a prior imaging scan, a prior finding, and a reference image, the Examiner submits that these additional limitations do no more than generally link use of the 
Regarding the additional limitation of sending the workflow to the storage system for storage with images as part of the exam, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and is conventional as it merely consists of transmitting data over a network (see MPEP § 2106.05(d)(II)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2 and 12: These claims recite various types of exam parameters and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 3, 8, 9, and 16: These claims call for collecting various types of data (user interaction data, follow-up data) and outputting the workflow for display and therefore merely represent insignificant extra-solution activity (e.g., receiving and transmitting data)(see MPEP § 2106.05(g)) and conventional activities as they merely consist of receiving and transmitting data over a network (see MPEP § 2106.05(d)(II)).
Claims 4, 5, and 13: These claims recite how the diagnostic protocol includes a list of action items and various workflow examples and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 7 and 15: This claim specifies how the workflow models are trained to correlate exam parameters with the suggested workflow parameters based on various types of training datasets and thus do no more than generally link use of the abstract idea to a particular 
Claim 11: This claim recites that the system includes a viewer that sends requests to retrieve exam images and displays such retrieved images on a display device according to the workflow which amounts to merely using computers as tools to perform the at least one abstract idea (see MPEP § 2106.05(f)).  These limitations also amount to mere instructions to apply the above-noted at least one abstract idea (Id.).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitation of the computing device with processor, the storage device that stores the exam and the images, and the steps being performed “automatically,” the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).  Also, the additional limitation specifying how the workflow includes one or more of a diagnostic protocol, a toolset, a prior imaging scan, a prior finding, and a reference image, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular 
Regarding the additional limitation of sending the workflow to the storage system for storage with images as part of the exam which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitation and determined it to not be unconventional as it merely consists of transmitting data over a network.  See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Regarding the additional limitations of collecting various types of data (user interaction data, follow-up data) and outputting the workflow for display which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined them to not be unconventional as they merely consist of receiving and transmitting data over a network.  See MPEP 2106.05(d)(II).  
Therefore, claims 1-16 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2010/0049740 to Iwase et al. (“Iwase”):
Regarding claim 1, Iwase discloses a method (Figure 6A), comprising: 
automatically identifying one or more exam parameters associated with a diagnostic exam that includes one or more medical images ([0075]-[0076] discuss obtaining data/results such as anatomy, scan type, etc. regarding scans from medical imaging devices (“exam parameters associated with a diagnostic exam that includes one or more medical images”); and 
automatically generating a workflow for analyzing the one or more medical images ([0077] discusses selecting/launching (generating) a workflow template and [0078]-[0079] discuss applying the workflow template to the patient’s medical image data (analyzing the images using the workflow template), the workflow including one or more of a diagnostic protocol, a toolset, a prior imaging scan, a prior finding, and a reference image ([0058] discusses how a workflow stage can include a set of software tools (“toolset”) to adjust image processing parameters while [0071] and Figure 5 describes/illustrate a scene with number of stages applied to the medical images (“diagnostic protocol”), wherein the workflow is generated based on the one or more exam parameters ([0077] notes that the workflow .

Regarding claim 2, Iwase discloses the method of claim 1, further including wherein the one or more exam parameters comprise one or more of an imaging modality used to acquire the one or more medical images ([0076]-[0077] discuss RUNOFF scans (imaging modality), a diagnostic goal of the diagnostic exam ([0077] discuss cardiac scan), anatomical features imaged in the one or more medical images ([0075] and [0077] discuss patient anatomy of the study images), patient information of a patient imaged in the one or more medical images, and an identity of a clinician performing the diagnostic exam ([0021] notes how an exam parameter can be user/radiologist identity).

Regarding claim 3, Iwase discloses the method of claim 1, further including upon receiving a request from a user, outputting the workflow for display on a display device (the bottom of [0068] and Figure 4 discuss/illustrate how a user selects a particular study (such that a request from the user is received) and then the workflow scenes for the particular study are displayed).

Regarding claim 4, Iwase discloses the method of claim 1, further including wherein the diagnostic protocol includes a list of action items to be performed during the diagnostic exam ([0060] and Figure 3 describe/illustrate set (list) of workflow stages (action items) for performing a cardiac diagnosis while [0071] and Figure 5 describes/illustrate a scene with number (set) of stages (action items) to be applied to the medical images.
wherein the workflow further includes a format of a workflow interface via which the one or more medical images, the toolset, the prior imaging scan, the prior finding, and the reference image are displayed ([0066] discusses how a workflow stage can display a curved reformat of a vessel (one of the medical images); also Figure 5 and [0070]-[0071] illustrate/discuss how the medical images and toolset are displayed in an interface via the workflow template which includes some format of the interface).

Regarding claim 6, Iwase discloses the method of claim 1, further including wherein automatically generating the workflow comprises automatically generating the workflow according to a set of suggested workflow parameters output by one or more workflow models ([0025] discusses how a workflow scene is automatically generated based on a workflow template, [0055] discusses how a workflow is modeled by a template which includes a set of workflow stages (suggested workflow parameters), and [0077] discusses selecting/launching (generating) a workflow template based on the macro anatomy (exam parameter); therefore, there is some “workflow model” that outputs a set of suggested workflow parameters  (workflow stages) to generate the workflow).

Regarding claim 10, Iwase discloses a system (Figure 1), comprising: 
a storage system (medical data storage 160 of Figure 1); and 
a computing device storing instructions executable by a processor of the computing device (workflow management server 140 which executes instructions with a processing device per [0074]) to: 
automatically identify one or more exam parameters associated with a diagnostic exam that includes one or more medical images ([0075]-[0076] discuss obtaining data/results such as anatomy, scan type, etc. regarding scans from medical imaging devices (“exam parameters associated with a diagnostic exam that includes one or more medical images”), the diagnostic exam and the one or more medical images stored in the storage system ([0037] notes that medical images and workflow templates (part of the diagnostic exam) are stored in medical data storage 160); 
automatically generate a workflow for analyzing the one or more medical images ([0077] discusses selecting/launching (generating) a workflow template and [0078]-[0079] discuss applying the workflow template to the patient’s medical image data (analyzing the images using the workflow template), the workflow including one or more of a diagnostic protocol, a toolset, a prior imaging scan, a prior finding, and a reference image ([0058] discusses how a workflow stage can include a set of software tools (“toolset”) to adjust image processing parameters while [0071] and Figure 5 describes/illustrate a scene with number of stages applied to the medical images (“diagnostic protocol”), wherein the workflow is generated based on the one or more exam parameters ([0077] notes that the workflow template is selected/launched/generated based on the macro anatomy (one or more exam parameters); and 
send the workflow to the storage system for storage with the one or more medical images as part of the diagnostic exam (as [0037] notes that medical images and workflow templates are stored in medical data storage 160, then they are sent to the storage 160 as part of the diagnostic exam).
 a viewer including a display device (Figures 4-5 show a “viewer” which is displayed via clients 110/120 per [0040]-[0041]), and wherein the viewer is configured to send a request to the storage system to retrieve the diagnostic exam including the one or more medical images and the workflow, and display via the display device the one or more medical images according to the diagnostic protocol of the workflow and display the toolset, the prior imaging scan, the prior finding, and/or the reference image according to the workflow (the end of [0068] discusses how a user can select a particular study/exam in Figure 4 which is then displayed in Figure 5 and includes medical images according to the diagnostic protocol of the workflow ([0071] notes how Figure 5 illustrates a workflow scene with various stages), toolset (ref. 560), etc.).

Claim 12 is rejected in view of Iwase as discussed above in relation to claim 2.

Claim 13 is rejected in view of Iwase as discussed above in relation to claims 4 and 5.

Claim 14 is rejected in view of Iwase as discussed above in relation to claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2010/0049740 to Iwase et al. (“Iwase”) in view of U.S. Patent App. Pub. No. 2007/0106633 to Reiner (“Reiner”) and U.S. Patent App. Pub. No. 2017/0177812 to Sjolund (“Sjolund”):
Regarding claim 7, Iwase discloses the method of claim 6, further including wherein the one or more workflow models are trained to correlate the one or more exam parameters with the set of suggested workflow parameters (the above-discussed workflow models ...
However, Iwase appears to be silent regarding the training specifically being based on training datasets that include, for each of a plurality of prior diagnostic exams associated with different respective patients, patient clinical data, prior reports, image data, and diagnostic exam workflow usage data.
Nevertheless, Reiner teaches ([0115]) that it was known in the healthcare informatics art for computerized intelligent agents to monitor/audit workflow actions including user actions (“diagnostic exam workflow usage data”) based on anatomy (“image data” such as that in step 312 in Figure 3A), clinical indications (“patient clinical data”) and patient profile and create/train new workflows based on the same.  Once the new workflows are created, the patient profile based on which such new workflows are created would have been part of a “prior report” and the various data on which such new workflows are created would have been part of a “prior diagnostic exam” of a patient.  This arrangement would advantageously allow the system to generate workflows that are more tailored to particular exam parameters thereby resulting in improved diagnostic exams.  Furthermore, Sjolund discloses ([0026]) that it was known in the healthcare informatics art to develop a training model based on previous data for different patients which would advantageously allow the developed model to be applicable to a wider variety of patient types.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the training in the system of Iwase specifically being based on training datasets that include, for a prior diagnostic exam of a patient, patient clinical data, prior reports, image data, and diagnostic exam workflow usage data as taught by 

Regarding claim 8, the Iwase/Reiner/Sjolund combination discloses the method of claim 7, further including collecting user interaction data during execution of the diagnostic exam via the generated workflow ([0083] of Iwase discusses how the system receives user requests to adjust medical image views and then updated metadata is saved back to the scene while [0115] of Reiner teaches how the computerized intelligent agents audit user actions (collect user interaction data) during execution of a diagnostic workflow to learn their actions), the user interaction data usable to retrain the one or more workflow models (the Examiner is interpreting the interaction data being “usable to retrain the one or more workflow models” to mean that the interaction data is capable of being used to retrain the models; in this regard, the saved updated metadata in [0083] of Iwase appears to be “usable” (able to be used) to retrain the models as it is data; furthermore, [0115] of Reiner discusses how the computerized intelligent agents use the user actions to create modified workflows (retrain workflow models); similar to as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the user interaction data to be usable to retrain the workflow models of the Iwase/Reiner/Sjolund combination as taught by Reiner to advantageously allow the system to update the workflow models with new data thereby increasing the accuracy and usefulness of the generated workflows).



Regarding claim 16, the Iwase/Reiner/Sjolund combination discloses the system of claim 15, further including [collecting] user interaction data during execution of the diagnostic exam via the generated workflow ([0083] of Iwase discusses how the system receives user requests to adjust medical image views and then updated metadata is saved back to the scene while [0115] of Reiner teaches how the computerized intelligent agents audit user actions (collect user interaction data) during execution of a diagnostic workflow to learn their actions), the user interaction data usable to retrain the one or more workflow models (the Examiner is interpreting the interaction data being “usable to retrain the one or more workflow models” to mean that the interaction data is capable of being used to retrain the models; in this regard, the saved updated metadata in [0083] of Iwase appears to be “usable” (able to be used) to retrain the models as it is data; furthermore, [0115] of Reiner discusses how the computerized intelligent agents use the user actions to create modified workflows (retrain workflow models); similar to as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the user interaction data to be usable to retrain the workflow models of the Iwase/Reiner/Sjolund combination as taught by Reiner to advantageously allow the system to update the workflow models with new data thereby increasing the accuracy and usefulness of the generated workflows); and
...
However, the Iwase/Reiner/Sjolund combination, as specifically combined in relation to claim 15, appears to be silent regarding [collecting] follow-up data after completion of the diagnostic exam confirming or not confirming one or more findings saved with the diagnostic exam, the follow-up data usable to determine a diagnostic accuracy of the generated workflow (the Examiner is interpreting the follow-up data being “usable to determine a diagnostic accuracy of the generated workflow” to mean that the follow-up data is capable of being used to determine a diagnostic accuracy of the generated workflow).
Nevertheless, Reiner teaches ([0148]) that it was known in the healthcare informatics art for researchers to access and review various data such as images, interpretations, etc. using workflow templates to perform outcome analysis which can include (end of [0149]) diagnostic accuracy (which would confirm or not confirm one or more findings in the exam) and record data therefrom ([0151]) to advantageously allow for continued research and improvement of workflow templates thereby improving patient care. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have collected follow-up data after completion of the diagnostic exam confirming or not confirming one or more findings saved with the diagnostic exam in the system of the Iwase/Reiner/Sjolund combination as taught by Reiner to advantageously allow for continued research and improvement of workflow templates thereby improving patient care. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2010/0049740 to Iwase et al. (“Iwase”) in view of U.S. Patent App. Pub. No. 2007/0106633 to Reiner (“Reiner”):
Regarding claim 9, Iwase discloses the method of claim 1 but appears to be silent regarding collecting follow-up data after completion of the diagnostic exam confirming or not confirming one or more findings saved with the diagnostic exam, the follow-up data usable to determine a diagnostic accuracy of the generated workflow (the Examiner is interpreting the follow-up data being “usable to determine a diagnostic accuracy of the generated workflow” to mean that the follow-up data is capable of being used to determine a diagnostic accuracy of the generated workflow).
Nevertheless, Reiner teaches ([0148]) that it was known in the healthcare informatics art for researchers to access and review various data such as images, interpretations, etc. using workflow templates to perform outcome analysis which can include (end of [0149]) diagnostic accuracy (which would necessarily confirm or not confirm one or more findings in the exam) and record data therefrom ([0151]) to advantageously allow for continued research and improvement of workflow templates thereby improving patient care. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have collected follow-up data after completion of the diagnostic exam confirming or not confirming one or more findings saved with the diagnostic exam in the system of Iwase as taught by Reiner to advantageously allow for continued research and improvement of workflow templates thereby improving patient care. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686                                                                                                                                                                                                        
/Jonathan Ng/Primary Examiner, Art Unit 3686